GREEN, Justice,
dissenting on motions for rehearing.
Both parties filed motions for rehearing. The Medina County Commissioners Court (“the Medina Court”) argues, among other things, that this court erred in holding that *311the county was not authorized to impose lot-size restrictions on The Integrity Group’s (“Integrity”) subdivision because part of the subdivision was located within the Edwards Aquifer Recharge Zone (“the EARZ”). Integrity argues the court erred in holding that a fact issue exists concerning whether the county’s rules regulating private sewage facilities were properly authorized. On reconsideration, I believe our opinion and judgment were wrong. I would grant the motion for rehearing.
Pursuant to legislative authority, the Medina Court promulgated and obtained state approval of rules designed to regulate private sewage facilities in new subdivisions in the county (the “subdivision rules”). Excepted from application of these rules are areas located within the EARZ; these areas are regulated by Texas Water Development Board rules, which evidently have a one-acre minimum lot-size requirement. When Integrity applied to the Medina Court for subdivision approval, the Water Development Board rales applied only to those areas of the county actually located within the EARZ. The remainder of the county remained subject to the subdivision rules. It is undisputed that, with the exception of 0.4683 acres of roadway, Integrity’s project falls outside of the EARZ. Consequently, the Medina Court was authorized by its subdivision rules to impose restrictions on Integrity’s 4.83 acre project except for the 0.4683 acres in the EARZ. The question remains whether the county is authorized through adoption of its subdivision rales to impose minimum lot-size restrictions on subdivisions, This issue was not addressed by the court.
The question of whether the subdivision rules were properly authorized by state law was never challenged below and should not have been addressed by the court. The issue was waived.
The motions for rehearing should be granted. We should withdraw our prior opinion and judgment and proceed to address the question of whether a county may impose minimum lot-size restrictions on subdivisions through the regulation of private sewage facilities. Because a majority of the panel refuses to grant rehearing, I respectfully dissent.